Title: Thomas Jefferson to John Vaughan, 8 April 1818
From: Jefferson, Thomas
To: Vaughan, John


                    
                        Dear Sir
                        Monticello
Apr. 8. 18.
                    
                    I now renew to you my annual trob trouble for supplies of books and wines from Paris, Marseilles & Leghorn. for this purpose I have requested mr Gibson to send you 1000. Dollars of which I ask the favor of you to remit 120.D. to Messrs De Bure freres, booksellers of Paris, 420.D. to mr Cathalan of Marseilles, & 460.D. to mr Thos Appleton our Consul at Leghorn. I suppose that if the whole sum be deposited at Paris, & an authority be given them to draw each his respective portion, it will be sufficient. I feel so secure when the remittance is through mr Girard, that it is always a gratification when his bills can be had with his convenience.
                    I inclose letters to accompany the remittances to Messrs De Bures, Cathalan & Appleton, and one also to mr Beasley our Consul at Havre, who will be so kind as to recieve the books from Messrs De Bure & forward them, and I shall send duplicates thro the Secretary of state’s office.
                    Who will you elect to succeed our lamented friend Wistar?
                    
                        Yours affectionately
                        Th: Jefferson
                    
                